DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the application filed 02/20/19.  The request for foreign priority to a corresponding Korean application filed 11/15/18 has been received and is proper.  Claims 1-8 are currently pending yet all are rejected as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 are rejected because of numerous indefiniteness problems with claim 1.  First, claim 1 recites “the length” and “the axial direction,” but neither of these terms have sufficient antecedent basis.  See claim 1, lines 10.  Second, this limitation is unclear – what does it mean for the three springs to be disposed “within the length along the axial direction” of the motor?  See claim 1, lines 9-10. 
Claim 4 is rejected because it refers to “the outer side” but it is unclear if this refers to some component recited in the claim or to the outer side of the first damper spring.  See claim 4, line 3. 
Claim 5 is rejected because the phrases “central portion thereof” and “outer side thereof” are unclear since it is unclear what the “thereof” is referring to.  See claim 5, lines 5, 7.  Applicant should be explicit here to avoid ambiguity. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Takikawa
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takikawa et al. (U.S. Patent Pub. No. 2012/0080281).  Takikawa is directed to a starting apparatus.  See Abstract. 
Claim 1: Takikawa discloses a damper [Figs. 4, 5] for an engine mounted with a motor [see para. 0004, 0030], comprising: a first rotating body (3) directly connected with an end portion of a crankshaft [see para. 0004, 0030]; a rotor constituting the motor and being integrally mounted at the first rotating body [see para. 0004, 0030]; a second rotating body (7) installed at an inner side of the first rotating body to be rotatable relative to the first rotating body; and a first damper spring (82), a second damper spring (100) and a third damper spring (81) installed to be elastically deformed along a circumference direction between the first rotating body and the second rotating body; and wherein the first damper spring, the second damper spring and the third damper spring are all disposed within the length along the axial direction of the motor.  See Figs. 4, 5. 
Claim 2: Takikawa discloses that the second damper spring is configured to be inserted into the outer side of the first damper spring.  See Fig. 5. 
Claim 3: Takikawa discloses an inner plate (84) configured to pressurize the end portions of the first damper spring and the second damper spring along a circumference direction, and an outer plate (9, 80) configured to pressurize an end portion of the third damper spring along a circumference direction, are integrally provided at the second rotating body.  See Figs. 4, 5 (9 and 84 rest on 7, 84 contacts 82 and 100, 80 contacts 81). 
Claim 4: Takikawa discloses that the inner plate and the outer plate include cross-sectional shapes widening relative to each other toward the outer side along the radial direction of the second rotating body.  See Fig. 5. 
Claim 5: Takikawa discloses that the first rotating body has a cross-sectional shape forming a space covering the first damper spring, the second damper spring and the third damper spring together with the second rotating body; a hub part coupled to the crankshaft is provided at the central portion thereof, and a circumference surface with a constant diameter at which the rotor can be mounted is formed at the outer side thereof.  See Fig. 5. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Takikawa in view of Reitz
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takikawa in view of Reitz et al. (U.S. Patent Pub. No. 2014/0034443).  Reitz is directed to a torque transmission device.  See Abstract. 
Claim 6: Takikawa is relied upon as in claims 1-3 above, but does not explicitly disclose the spline connection in the second rotating body. Reitz discloses a similar torque transmission device where the transmission input shaft is connected via a splined connection to the damper device.  See para. 0036.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a splined connection because this is a well-known and commonly used connection of a shaft to a rotary body. 
Claims 7 and 8: Takikawa is relied upon as in claim 1 but does not disclose the intended use in a hybrid vehicle.  Reitz discloses the use of a torque transmission device in a hybrid vehicle, with a rotor (4) and stator (9) forming an air gap.  See Fig. 6b.  This is obvious to one skilled in the art since Takikawa concerns a torque engine damper for a vehicle, and hybrid vehicles are ubiquitous and merely an intended use that is universally known. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        September 26, 2022